UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1155


CRAIG LAMONT PERRY,

                Plaintiff - Appellant,

          v.

MAIL CONTRACTORS OF AMERICA, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:12-cv-00405-GCM)


Submitted:   September 30, 2014           Decided:   October 9, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross S. Sohm, THE LAW FIRM OF ROSS S. SOHM, PLLC, Charlotte,
North Carolina, for Appellant. Michael L. Wade, Jr., OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, P.C., Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Craig Lamont Perry, an African-American, appeals the

district    court’s      order    granting          summary    judgment       to   Mail

Contractors of America, Inc. (“MCA”), on Perry’s claim that he

was terminated from his position as a truck driver due to his

race, in violation of Title VII of the Civil Rights Act of 1964,

as   amended   (“Title    VII”),    42    U.S.C.       §   2000e-2(a)(1)       (2012).

Perry also appeals the court’s order denying his Fed. R. Civ. P.

59(e) motion.      Having carefully reviewed the record, we affirm.

            We review de novo a district court’s order granting

summary judgment.        Smith v. Gilchrist, 749 F.3d 302, 307 (4th

Cir. 2014).       “Summary judgment is appropriate ‘if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.’”

Id. (quoting Fed. R. Civ. P. 56(a)).                   “At the summary judgment

stage, facts must be viewed in the light most favorable to the

nonmoving party only if there is a genuine dispute as to those

facts.”     Scott v. Harris, 550 U.S. 372, 380 (2007) (internal

quotation marks omitted).          A district court should grant summary

judgment unless a reasonable jury could return a verdict for the

nonmoving party on the evidence presented.                    Anderson v. Liberty

Lobby,    Inc.,   477 U.S. 242,    249    (1986).        To    defeat    summary

judgment, “the nonmoving party must rely on more than conclusory

allegations,      mere   speculation,         the   building    of    one   inference

                                          2
upon another, or the mere existence of a scintilla of evidence.”

Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir. 2013).

            Because         Perry       produced     no    direct     evidence     of

discrimination,       the     district       court    properly      considered    his

claims     under     the     burden-shifting         framework      established    in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973).

Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277,

284-85 (4th Cir. 2004) (en banc).                  Under the McDonnell Douglas

framework for a claim of discriminatory discipline, an employee

must establish a prima facie case by showing “(1) that [he]

engaged in prohibited conduct similar to that of a person of

another race . . . , and (2) that disciplinary measures enforced

against [him] were more severe than those enforced against the

other person.”        Lightner v. City of Wilmington, 545 F.3d 260,

264-65 (4th Cir. 2008) (internal quotation marks omitted).                         If

the   employee      makes    this       showing,   “the   burden    shifts   to   the

employer    to     articulate       a   legitimate,    nondiscriminatory     reason

for the adverse employment action.”                  Hill, 354 F.3d at 285.       If

the employer provides evidence of a nondiscriminatory reason for

its action, the presumption of discrimination is rebutted, and

the employee — who bears the ultimate burden of persuasion —

must show by a preponderance of the evidence that the proffered

reason was a pretext for discrimination.                  Id.



                                            3
               Here, we conclude that the district court correctly

found    that      Perry   failed          to    establish        a    prima    facie    case.

Specifically, Perry did not identify a truck driver who was less

severely disciplined following a traffic accident sufficiently

similar       to   the   one    precipitating             his    own   termination.          See

Lightner, 545 F.3d at 264-65.                    Although Perry produced evidence

of numerous drivers who were in accidents that, like his own,

involved other vehicles, caused property damage, or resulted in

traffic citations, none of those factors were relevant to MCA’s

decision to immediately terminate Perry.                               Instead, Perry was

fired for failing to properly regulate his speed despite hazards

directly ahead of him in the roadway.                       A failure to slow down in

response to apparent traffic conditions, or a similarly culpable

error,       was   not   present      in    any      of    the    other    accidents     Perry

identified.         The fact that the MCA employees responsible for

terminating        Perry       also    immediately              terminated      a   similarly

situated driver outside Perry’s protected class after he had a

materially indistinguishable accident further undermined Perry’s

attempt       to   establish     a    prima       facie     case.         See   Cook    v.   CSX

Transp. Corp., 988 F.2d 507, 510-12 (4th Cir. 1993).

               Moreover, and assuming for the sake of argument that

Perry established a prima facie case, he does not contest that

MCA had a viable, nondiscriminatory reason for his termination,

and     we    conclude     that       the       evidence        clearly    fell     short     of

                                                 4
suggesting pretext.          See Republican Party of N.C. v. Martin, 980
F.2d 943,    952   (4th       Cir.     1992).     As    we    have    explained,

“[r]egardless of the type of evidence offered by a plaintiff as

support for [his] discrimination claim . . . , the ultimate

question    in    every     employment      discrimination       case    involving    a

claim of disparate treatment is whether the plaintiff was the

victim of intentional discrimination.”                    Hill, 354 F.3d at 286

(internal quotation marks and brackets omitted).                         Accordingly,

absent evidence that the allegedly discriminatory decisionmaker

knew of the aggrieved employee’s race, no reasonable jury could

conclude that the stated legitimate reason for the challenged

employment       action     was    a     pretext    for    discrimination.         See

Matthews v. Waukesha Cnty., 759 F.3d 821, 827 (7th Cir. 2014);

Pearson v. Mass. Bay Transp. Auth., 723 F.3d 36, 41-42 (1st Cir.

2013).       Here,     at   best,        Perry   produced    only   a    minutia     of

circumstantial evidence that any of the decisionmakers involved

in his termination were ever aware of his race.

            Accordingly, we affirm the grant of summary judgment to

MCA and the denial of reconsideration.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED



                                             5